DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed September 30th, 2022, with respect to the Advisory Action filed on October 17th, 2022 and the Final Rejection Office Action rejecting claims 1-18 have been re-considered and are persuasive.  The Final Rejection of claims 1-18 filed on July 1st, 2022 has been withdrawn. Rejections based on newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses: “Preferably, the power circuits are sealed in such a way that humidity cannot reach the electric and electronic components of the power circuits.” However, Claims 17 and 18 recite: “wherein the power circuit is fluidly isolated from the downstream channel”. This limitation is not described in the specification or illustrated in the drawings. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2004179056 A) in view of Chen (US 5,446,268).
Regarding Claims 1-2, 9, 11, 13-14, Kondo discloses an induction cooking hob (1) with an integrated down-draft hood, wherein: - the down-draft hood includes a downstream channel (see 21 or 41, and the airflow path through the interior of the induction cooking hob 1) extending from an air inlet (43) to an air outlet (8), - the air inlet is arranged within and/or beside a cooking panel (3) of the induction cooking hob and faces a space above the cooking hob where cooking fumes emanate from cooking utensils in-use (see Fig. 3), - a heat sink (see at least 16, 17) is arranged in and/or at the downstream channel, - the heat sink is thermally connected to a power circuit for an induction generator (“When performing induction heating, the heating coil 11 and switching elements such as IGBTs 12 and 13 that constitute an inverter that supplies a high-frequency current to the heating coil 11 mainly generate heat (corresponding to the induction heating unit 5 side)”), and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel adapted to cool the power circuit (“Heat sinks 14 and 15 having a large number of fins for cooling the IGBTs 12 and 13 constituting the main circuits are provided on the substrates 16 and 17. A board 18 on which a control circuit (not shown) for two inverters is mounted is provided below the board 16. The inverter main circuits formed on the substrates 16 and 17 constitute electronic circuit units 19 and 20, respectively. These substrates 16, 17 and 18 are arranged in a three-stage substrate arrangement box 100.”); wherein the down-draft hood includes a fan (see 25) for sucking the air stream through the downstream channel; wherein the heat sink includes a plurality of cooling ribs (see 14, 15) extending at least partially into the downstream channel (“Heat sinks 14 and 15 having a large number of fins for cooling the IGBTs 12 and 13 constituting the main circuits are provided on the substrates 16 and 17.”); wherein the down- draft hood includes a condenser for extracting humidity from the air stream through the downstream channel (“the water vapor is cooled in the intake duct 21 to form dew condensation. Water 27 is generated. The condensed water 27 is discharged from a drain hole 28 provided at the bottom of the main body case 2 and collected in a water receiver 29.”); wherein the downstream channel is arranged vertically (at least portions 21, 41 are arranged vertically); wherein the heat sink (16, 17) is arranged in an upper portion of the downstream channel (the downstream channel comprising, in-part, a segment of the airflow path provided in the interior of the induction cooking hob 1, heat sink 16, 17 are arranged in an upper portion of this airflow path).

    PNG
    media_image1.png
    771
    1051
    media_image1.png
    Greyscale

Kondo does not disclose - the air outlet is arranged in a bottom wall and/or side wall of a chassis of the induction cooking hob; wherein the air outlet is arranged in a bottom of the chassis of the induction cooking hob.
Chen teaches an induction cooking hob with an integrated down-draft hood, comprising: an air outlet is arranged in a bottom wall and/or side wall of a chassis of the induction cooking hob (see air outlets 85 and/or 86); wherein the air outlet (86) is arranged in a bottom of the chassis of the induction cooking hob.

    PNG
    media_image2.png
    560
    711
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kondo wherein the air outlet is arranged in a bottom wall and/or side wall of a chassis of the induction cooking hob; wherein the air outlet is arranged in a bottom of the chassis of the induction cooking hob as taught and/or suggested by Chen, since such a modification would relocate the heated exhaust flow further away from the air inlet thereby preventing or, at a minimum, minimizing the recirculation of the heated exhaust flow which would tend to lower cooling efficiency. Furthermore, it has been held that rearranging parts of an invention (i.e. the air outlet) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen as applied to the parent claim above, and further in view of Gagas (US 2008/0185376 A1).
Regarding Claims 3-5, Kondo in view of Chen does not disclose wherein the down-draft hood includes a control unit for controlling the fan; wherein the induction cooking hob includes a temperature sensor for detecting the temperature of the power circuit; a speed of the fan depends on the a temperature of the power circuit.
Gagas teaches an induction cooking hob wherein a control unit for controlling the fan; wherein the induction cooking hob includes a temperature sensor for detecting the temperature of the power circuit; a speed of the fan depends on the a temperature of the power circuit (see paragraph [0044] which states: “The system preferably includes an electronic control system, which preferably communicates with sensors to monitor conditions, e.g., temperature, within the housing and makes adjustments accordingly, e.g., changing the fan speed or controlling an electronic cooling device. The electronic controls may be located within the housing, attached to the housing, or they may be remote from the housing, thus isolating the electronic controls from exposure to any increased temperature.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen wherein the down-draft hood includes a control unit for controlling the fan; wherein the induction cooking hob includes a temperature sensor for detecting the temperature of the power circuit; a speed of the fan depends on the a temperature of the power circuit as taught and/or suggested by Gagas, since Gagas states at paragraph [0058]: “…the sensor may communicate with the electronic control system to increase fan speed to maintain the proper volume of extraction and thus overcome the increased heat load. This prevents the shut down of and/or damage to the generators 126 and exposure of the electronics to excess heat generated, and it also preferably keeps the cooking surface at a lower temperature.”.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen and Gagas as applied to the parent claim above, and further in view of Cunningham (US 4,191,875).
Regarding Claim 6, Kondo in view of Chen and Gagas does not disclose wherein a speed of the fan depends on a power setting of the power circuit.
Cunningham teaches an induction cooking hob wherein a speed of the fan (24) depends on a power setting of the power circuit (see col. 5, lines 38-42: “switch means responsive to said temperature sensing means for controlling the operation of said electric fan independently of the operation of said heating elements and at a variable speed proportional to the degree of induction heating of said heatable means.”). The power setting of the power circuit controls the degree of induction heating, therefore a speed of the fan (24) depends on a power setting of the power circuit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen and Gagas wherein a speed of the fan depends on a power setting of the power circuit as taught and/or suggested by Cunningham, since such a modification would maintain the proper volume of air flow thus overcoming the increased heat load. This prevents damage to the generators and exposure of the electronics to excess heat generated, and would also help to keep the cooking surface at a lower temperature providing an added measure of safety to a user.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Chen as applied to the parent claim above, and further in view of Siegel (US 9,677,772).
Regarding Claims 7-8, Kondo in view of  Chen does not disclose wherein the down-draft hood includes an air quality sensor for detecting contaminations of the air stream through the downstream channel; wherein the air quality sensor is connected or connectable to the control unit for controlling the fan.
Siegel teaches a ventilation hood for a cooking device wherein the hood (10) includes an air quality sensor (26) for detecting contaminations of the air stream through the exhaust channel; wherein the air quality sensor (26) is connected or connectable to the control unit (24/62) for controlling the fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen wherein the down-draft hood includes an air quality sensor for detecting contaminations of the air stream through the downstream channel; wherein the air quality sensor is connected or connectable to the control unit for controlling the fan as taught and/or suggested by Siegel, since such a modification would provide automatic control of said fan in order to proactively respond to deteriorating air quality conditions thus enhancing user safety and comfort (see Siegel, col. 3, lines 56-63).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Chen as applied to the parent claim above, and further in view of Bruckbauer (US 10,006,641).
Regarding Claims 10 and 12, Kondo in view of Chen does not disclose wherein the air inlet of the downstream channel is arranged in a centre of the cooking panel; wherein the down-draft hood includes a filter arranged in the downstream channel.
Bruckbauer teaches a cooking hob (1) comprising wherein the air inlet (see 5) of the downstream channel is arranged in a centre (3) of the cooking panel (see at least Figs. 1 & 2); wherein the down-draft hood includes a filter (6) arranged in the downstream channel.

    PNG
    media_image3.png
    503
    1125
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen wherein the air inlet of the downstream channel is arranged in a centre of the cooking panel; wherein the down-draft hood includes a filter arranged in the downstream channel as taught and/or suggested by Bruckbauer, since such a modification would optimize the location of the air inlet in order to ensure that the distance of all cooking surfaces are substantially equally displaced from said air inlet.  Furthermore, including a filter would provide the benefit of filtering said airstream of undesirable contaminants before discharging said air stream to another environment.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen as applied to Claim 1 above, and further in view of Bogdanski (US 5,430,273).
Regarding Claim 17, Kondo in view of Chen does not disclose wherein the power circuit is fluidly isolated from the downstream channel.
Bogdanski teaches an induction cooking hob wherein a heat sink (15) is thermally connected to a power circuit (14) for an induction generator (10), and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel (19/28), adapted to cool the power circuit; wherein the heat sink includes a plurality of cooling ribs (18) extending at least partially into the downstream channel (see Fig. 3); wherein the power circuit (14) is fluidly isolated from the downstream channel (19/28).

    PNG
    media_image4.png
    556
    1286
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen wherein the power circuit is fluidly isolated from the downstream channel as taught and/or suggested by Bogdanski, since all of the references teach heat sink arrangements for an induction cooking hob, it would have been obvious to one skilled in the art to substitute one heat sink arrangement for the other to achieve the predictable result of cooling said power circuit of an induction generator. In addition, fluidly isolating said power circuit from the downstream channel would protect said power circuit from damage resulting from exposure to humidity/condensation, contaminants, etc. present in the airflow moving through said downstream channel.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen and Gagas.
Regarding Claim 15, Kondo in view of Chen and Gagas discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations already discussed above and the obviousness rationale applied for combining the references will not be repeated here.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen and Gagas as applied to Claim 15 above, and further in view of Siegel.
Regarding Claim 16, Kondo in view of Chen, Gagas and Siegel discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the equivalent claim limitations already discussed above and the obviousness rationale applied for combining the references will not be repeated here.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of  Chen and Gagas as applied to Claim 15 above, and further in view of Bogdanski.
Regarding Claim 18, Kondo in view of Chen does not disclose wherein the power circuit is fluidly isolated from the downstream channel.
Bogdanski teaches an induction cooking hob wherein a heat sink (15) is thermally connected to a power circuit (14) for an induction generator (10), and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel (19/28), adapted to cool the power circuit; wherein the heat sink includes a plurality of cooling ribs (18) extending at least partially into the downstream channel (see Fig. 3); wherein the power circuit (14) is fluidly isolated from the downstream channel (19/28).

    PNG
    media_image4.png
    556
    1286
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kondo in view of Chen and Gagas wherein the power circuit is fluidly isolated from the downstream channel as taught and/or suggested by Bogdanski, since all of the references teach heat sink arrangements for an induction cooking hob, it would have been obvious to one skilled in the art to substitute one heat sink arrangement for the other to achieve the predictable result of cooling said power circuit of an induction generator. In addition, fluidly isolating said power circuit from the downstream channel would protect said power circuit from damage resulting from exposure to humidity/condensation, contaminants, etc. present in the airflow moving through said downstream channel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    355
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    552
    613
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    665
    612
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799